DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2953696 (“ACCATINO”), alone.
Regarding Claims - ACCATINO discloses (See both embodiments Figs. -15) Claim 1 - an embedded plate frame structure, comprising a frame body (2), wherein the frame body is a polygonal frame body (2); the polygonal frame body (1) comprises at least a first frame (2a), a second frame (2b) and a third frame (2c); a panel (3) is installed on the frame body; the first frame (2a), the second frame (2b) and the third frame (2c) are formed by metal profiles (2) through bending (as seen in Fig. 6); the metal profiles (2) are provided with accommodating grooves (between 28 and 29, see Figs. 7 and 15): peripheral sides of the panel (3) are respectively inserted into the corresponding accommodating grooves (see Figs. 7 and 15) of the first frame (2a), the second frame (2b) and the third frame (2c) and extruded, such that the panel (3) is connected with the first frame (2a), the second frame (2b) and the third frame (2c) into a whole; the metal profile (2) is provided with a reinforcing portion (21), and the reinforcing portion (21) is integrally formed with an outer side of the metal profile (as seen in Figs 4 and 15); wherein the polygonal frame body (2) also comprises a fourth frame (2d), the panel (3) is planar and is horizontally inserted into the frame body, the metal profile (shown in Fig. 6) is provided with a cutting groove (32, 33, 34) for forming the frame body through bending, the frame body is bent to wrap the panel (3) on a middle portion of the frame body (2) (in the same manner as Applicant’s drawings , as seen in the various embodiments 3-11)
ACCATINO substantially discloses the claimed invention but does not expressly disclose the d four corners of the panel (3) are welded to the frame body at four corners on an inner side of the frame body to form metal welding spots (see abstract).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the shelf panel could be secured to the frame by welding the four corners of the panel to the frame, to provide a smore secure connection between the frame and panel, as it is well known in the art to using welding techniques to join to members, as demonstrated in the Abstract.  

	Regarding Claim 11, the combination discloses (Accatino) wherein the panel (3) is a metal plate; 
Regarding Claims 12-16 Accatino substantially discloses the claimed invention but does not expressly disclose the reinforcing portion with a tail end bent into a square shape and an inverted U shape, and the inverted U shape is bent inwards or outward; bent into a square shape and an overlapped part, and the overlapped part is overlapped inwards or outwards; into a square shape and an arc shape, and the arc shape is bent inwards or outwards and is semicircular or circular; or into an arc shape from a straight edge, and the arc is bent inwards or outwards and is semicircular or circular. It would have been obvious to one having skill in the art before the effective filing date of the invention that the tail end of the reinforcing portion could be configured in multiple shapes and configurations for aesthetic variety and to vary the width and shape of the tail end for panels of different configurations, should  a modification would not overcome the prior art as it’s within the skill of one having skill in the art; Claim 17- wherein the panel (3) is a stretched metal mesh plate or a woven metal net, the stretched metal mesh plate or the woven metal net is provided with a plurality of meshes , and the meshes are rhombic or in other polygonal shapes (see abstract).

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. Applicant’s arguments are not persuasive. Here, ACCATINO substantially discloses the claimed invention, including welding for securing the frame together. It would be obvious to one of ordinary skill to secure the frame body around the panel, in order to secure the panel in place, welding at each corner in four spots is well within the knowledge of one of ordinary skill. Thus, the rejection is maintained as presented above.
Allowable Subject Matter
Claim18-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637